ORDER

PER CURIAM:
AND NOW, this 12th day of March, 2001, a Rule having been entered by this Court on February 5, 2001, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Tony Santo Sangiamo to show cause why he should not be placed on temporary suspension and no response having been filed, it is hereby
ORDERED that the Rule is made absolute; Tony Santo Sangiamo is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.